Citation Nr: 1735279	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-28 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for a mood disorder, not otherwise specified (NOS), claimed as PTSD due to military sexual trauma.  

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Additionally, although the issue of entitlement to TDIU was expressly raised by the Veteran and separately adjudicated by the RO, it is considered a part of the Veteran's claim for entitlement to an initial evaluation in excess of 50 percent for a mood disorder, NOS, claimed as PTSD due to military sexual trauma.  See Rice v. Shinseki. 22 Vet. App. 453 (a TDIU request in which the disability is already service connected is not a separate claim for benefits but rather is part of a claim for increased compensation); 38 C.F.R. § 3.400 (2016).  Given such, the Board has jurisdiction over this claim.  


FINDINGS OF FACT

1.  The Veteran's mood disorder, NOS, claimed as PTSD due to military sexual trauma, has been productive of total occupational and social impairment.

2.  As this decision grants the Veteran a 100-percent rating for her mood disorder, NOS, claimed as PTSD due to military sexual trauma, based on a finding of total occupational and social impairment for the entire period on appeal, leaving no period on appeal where the schedular rating is less than total, the issue of entitlement to a TDIU is rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for a 100-percent rating for a mood disorder, NOS, claimed as PTSD due to military sexual trauma, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9435 (2016).

2.  Entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

The Veteran contends that her mood disorder, NOS, claimed as PTSD due to military sexual trauma, is more severe than what is reflected by her current disability rating.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, the analysis in this decision is undertaken with the consideration of the possibility of entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Here, the Veteran's mood disorder, NOS, claimed as PTSD due to military sexual trauma, is evaluated at a 50-percent disability rating for mood disorder, NOS, claimed as PTSD due to military sexual trauma, under DC 9435, 38 C.F.R. § 4.130.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  A 50-percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70-percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.).

A maximum 100-percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9435.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted. 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included a Global Assessment of Functioning ("GAF") score.  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V at 16.

According to DSM-IV, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Although, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's mood disorder, NOS, claimed as PTSD due to military sexual trauma, most nearly approximates impairment warranting a 100-percent rating.

A review of the Veteran's service treatment records reveal that in July 1990 in a general counseling form, the Veteran reported suicidal ideation.  Additionally, the counselor recommended that the Veteran be immediately processed for separation based on her mental status.  The Veteran was ultimately discharged because she could not adjust to military life due to emotional problems. 

In a June 2005 medical report from Frank Kay Psychiatric Clinic, the Veteran's chief complaints were depression and mood swings.  The Veteran also reported she had previously heard voices speaking to her.  The Veteran disclosed one suicide attempt in 1992 where she cut her wrists.  The depressive symptoms noted were weight loss, decreased appetite, lack of energy, social withdrawal, low self-esteem, helplessness, hopelessness, anhedonia, and decreased interest.  Additionally, the Veteran reported she has difficulty sleeping, memory problems, impulsive spending, and feels worrisome.  In terms of functional impairment, the examiner noted that the Veteran's ability to conduct activities of daily living, to work or attend school, and to maintain relationships are severely impaired. 

In May 2009, the Veteran was admitted at Hill Crest Hospital.  In a May 2009 discharge summary report, the Veteran was diagnosed with major depression, moderate to severe with a GAF score 35 upon admission and 65 upon discharge.  The Veteran reported feeling fatigued with thoughts of suicide, but no plan to act on them.  She denied any symptoms of mania with the exception of excessive spending.  The Veteran admitted to worrying, being particularly obsessive, and some paranoia that people are against her, but not clearly delusional.  

On mental status examination, the Veteran's affect was noted as generally full, but mildly constricted.  Her mood was flat.  Her thoughts were well ordered without looseness or delusions.  The Veteran reported being worried because she lost her job and her husband left her.  The Veteran was not judged to be actively suicidal or homicidal.  Although, the Veteran did admit to having thoughts of suicide, she did not have a plan to act on those thoughts.

In August 2009, the Veteran was again admitted at Hill Crest hospital.  The Veteran reported that her medication was not working.  In an August 2009 discharge summary report, the Veteran reported that when she attempted to apply for VA benefits her PTSD symptoms were back to the forefront, in which she began experiencing nightmares, having flashbacks of her military sexual trauma, and hearing voices.  In terms of her mental status, her speech, thought process, and motor behavior were normal.  Her observed mood was slightly irritable.  She did not exhibit suicidal or homicidal ideas.  She reported previous homicidal ideas toward the drill sergeant that abused her.  She did not report hallucinations, but did report flashbacks.  GAF score of 45-50 was noted on admission, and a score of 55 was noted upon discharge. 

In a July 2009 statement by T.M, the Veteran's friend, T.M. reported that she helps the Veteran with her daily activities.  T.M. stated the majority of the time she has to call the Veteran to remind her to do things such as take care of her hygiene, take her medication, and of her doctor appointments.  Additionally, T. M. reported that the Veteran does not handle her finances appropriately.  See July 2009 Social Security Administration (SSA) Form 3373.  

In a July 2009 SSA disability report, the Veteran reported that her bi-polar and manic depression limit her ability to work, in that she experiences mood swings, multiple personalities, makes bad decisions, and is suicidal.  The Veteran reported that she has been unable to work since May 15, 2009, due to her mental health condition.  See July 2009 SSA Form 3368.

In an August 2009 Psychiatric Review Technique report for determination of SSA benefits, the Veteran was diagnosed with affective disorders and anxiety-related disorders.  The SSA examiner noted that the Veteran's depressive syndrome was characterized by anhedonia or pervasive loss of interest in almost all activities;  sleep disturbances; decreased energy; difficulty concentrating, or thoughts of suicide; and hallucinations, delusions, or paranoid thinking.  The SSA examiner also noted anxiety, with recurrent and intrusive recollections of a traumatic experiences, which are the source of marked distress.  The SSA examiner noted a psychiatric hospital admission in May 2009 with a diagnosis of major depression.  Additionally, the VA examiner noted that the Veteran has to be reminded to perform daily hygiene and to take medications. 

In terms of functional limitations, the SSA examiner noted a marked inference with the Veteran's ability to conduct activities of daily living, and in maintaining social functioning and concentration.  In terms of occupational limitations, the Veteran reported that her last day of employment was on April 27, 2009.  The Veteran reported that she was terminated from her job due to "exploding" on a patient and her supervisor.  

In August 2009, SSA determined that the Veteran was disabled due to her primary diagnoses of affective mood disorders and anxiety related disorders, beginning on May 15, 2009.  See August 2009 SSA Disability Determination and Transmittal. 

In a November 2009 letter by the Veteran, she reported that she is undergoing electric shock therapy as treatment for her PTSD symptoms.  

In a May 2010 letter from the Veteran, she reported she missed her scheduled VA examination appointment due to electronic shock therapy treatments. 

In an October 2010 statement by the Veteran, she reported that her life was ruined by the sexual trauma she suffered during her service.  She stated she tried to go to work and to be "normal" but it did not work out.  She reported that she continues to have nightmares.  See October 2010 VA Form 21-4138. 

In an October 2010 VA examination for mental disorders, the Veteran reported that she has moderate intermitted depressed mood with mood swings.  

In terms of legal history, the Veteran reported she was charged with writing five bad checks in 2006.  In terms of marital and family relationships, the Veteran reported that her marriage of eight years was "not good."  She reported she has one friend that checks on her.  The Veteran disclosed that in 2009 she attempted suicide by cutting her wrists. 

On mental status examination, the VA examiner noted that the Veteran was clean and appropriately dressed.  Her speech was clear and coherent, affect was appropriate, mood was dysphoric, and attention was intact.  Her thought process was unremarkable.  The VA examiner noted that there were no suicidal thoughts or hallucinations.  The VA examiner noted that the Veteran does have obsessive and ritualistic behavior, in that she continues to fold her clothes and makes the beds "military style."  The Veteran does have moderate brief panic attacks, which she stated happens "not much" since she has been on medication.  The VA examiner noted that Veteran's recent memory is mildly impaired.  The Veteran reported she has lapses in her memory at times.  The VA examiner noted the Veteran is capable of handling her finances.  Ultimately, the VA examiner opined that the Veteran's mental disorder is productive of reduced reliability and productivity, with a GAF score of 55.

From September 2010 to January 2011, the Veteran underwent psychiatric treatment with Grayson & Associates, in which it appeared the Veteran's mental health condition began to stabilize while she was taking medication. 

However, in a March 2011 letter by the Veteran, she stated that her marriage is in ruins and she can barely care for her children and herself.  She also reported she is still depressed.  

In an April 2011 mental health admission evaluation note, the Veteran admitted to taking ambien over a year ago, even while she was pregnant.  She reported marital stress and stress dealing with the birth of her premature twin boys.  The Veteran reported that she felt hopeless for the future.  The Veteran denied suicidal ideation and states that her responsibility toward her children would prevent her from harming herself.  

In a June 2011 mental health note, the veteran reported that she is depressed during her psychotherapy session.  The Veteran reported that she was in jail recently for a few days for writing bad checks.  During the mental status examination the Veteran was oriented to time, place, person and purpose.  It was noted that the Veteran was in some psychological distress.  There was no indication of suicidal or violent ideation or plan.  GAF score was noted as 55.  The Veteran's suicide risk level was mild.  (Capri, 72).  

In a July 2011 statement by the Veteran's mother, she reported that the Veteran returned from the Army a different person.  The Veteran's mother stated that the Veteran continues to have nightmares of being sexual assaulted and being taken advantage of.  Additionally, she reported the Veteran experiences panic attacks, depression, and is overprotective of her children.  

In a July 2011 mental health progress note, the Veteran reported that she continues to suffer from nightmares, intrusive memories, and is overwhelmed with responsibility of caring for her children.  (Capri, 58).

The Veteran was afforded a VA examination report for PTSD in September 2011.  In terms of social functioning, the Veteran reported she has been married for 12 years and has four children.  Records indicate the martial relationship has been rocky with a prior history of separation.  The Veteran reported that she has one friend who visits frequently and helps with the house and children.  

The VA examiner noted that the Veteran's symptoms result in mild impairment in psychological function and in the absence of medication, symptoms may result in moderate levels of impairment.  The VA examiner noted that the Veteran suffers from depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and suicidal ideation.  The VA examiner noted suicide attempts in 1990, 2002 and 2009.  The VA examiner noted minor compulsive behavior such as lining cans up straight in the cabinet, ironing children's t-shirts every morning because she is bothered by wrinkles.  The VA examiner noted that the Veteran is capable of managing her financial affairs.  However, the VA examiner did note that the Veteran has a history of writing bad checks, which led to a recent one day incarceration for failure to pay restitution.  

The VA examiner opined that the Veteran's level of occupational and social impairment is best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner assessed a GAF score of 63. 

In an October 2011 mental health note, the Veteran went for follow up treatment associated with her PTSD and mood disorder.  The Veteran reported that she has sufficient financial security.  She reported that she does not get along with her husband some time.  She also reported ongoing depression, but denied any suicidal or homicidal ideation.  (CAPRI, 30). 

In a January 2012 mental health note, the Veteran reported increasing anxiety and depression.  The Veteran admitted ongoing thoughts of suicide without intent or plan.  (CAPRI, 23). 

In a February 2012 statement by the Veteran, she reported that she has suffered greatly due to her PTSD symptoms, in that she cannot function on a job.  She feels as if men will attack her.  She reported that she continues to suffer from depression.  

In a March 2012 nursing emergency department triage note, the Veteran reported to the emergency department with complaints of abdominal pain, headache, anxiety, depression, and for a psychological evaluation.  The Veteran's mental status was reported as alert and oriented.  Her behavior was cooperative and anxious.  (CAPRI, 10). 

Subsequently after the March 2012 emergency department visit, the Veteran called the nurse and reported she feels that she will have to be hospitalized after all as she continued to feel anxious.  The Veteran firmly denied suicidal or homicidal ideation.  (CAPRI, 6).  

In a November 2012 statement by the Veteran, she reported she is stressed out, paranoid, and believes everyone is watching her and will attack her.  She reported that she has become isolated from society.  

In March 2013, the Veteran was hospitalized for a suicidal attempt by overdose of Wellbutrin.  She had a generalized tonic clonic seizure with associated tongue bite.  The Veteran's mental status examination revealed she was alert and oriented.  She was somewhat depressed and her affect was constricted.  Her speech was reported as normal.  Her thought process was somewhat circumstantial and at times there were incoherent answers.  Her judgment was reported as impaired.  GAF score was noted as 35.  See April 1, 2013 St. Vincent's East Consultation Report. 

In April 2013, the Veteran was again hospitalized for possible overdose due to worsening of depression resulting in an unexpected seizure.  The Veteran's husband indicated that he was worried that the Veteran was taking too much medication.  At the time of admission, the Veteran's GAF score was reported at 30.  However, at the time of discharge, the Veteran's mood and neurovegentative symptoms improved and were stable.  See April 5, 2013 St. Vincent's Discharge Summary.

In a March 2015 statement by the Veteran, she reported her symptoms are worsening and that she continues to be stressed and paranoid.  She reported her PTSD condition is affecting her life, her family, and she is not able to work due to her symptoms. 

In light of the above evidence, the Board finds, based on 38 C.F.R. § 4.7, when resolving doubt in the Veteran's favor, that her mood disorder, NOS, claimed as PTSD due to military sexual trauma, has been productive of total social and occupational impairment during the entire time of the appeal period.  

Throughout the relevant period, her prolonged mood disorder, NOS, claimed as PTSD due to military sexual trauma, has caused a wide variety of psychiatric symptoms, from the 70 percent rating as well as the 100 percent, to include gross impairment in thought processes or communication, persistent danger to herself or others, intermittent inability to perform activities of daily living, impaired memory, depression, anxiety, social isolation, (most importantly) suicidal attempts and ideation, and severe and total occupational impairment.  As reflected by the medical evidence of record, the Veteran's ability to conduct daily activities is severely impaired.  Although the Veteran demonstrated times when she responded appropriately and was oriented to time and place, the record reflects that her prolonged history of mental health disorders have required constant treatment, including suicide attempts in 1990, 2002 and 2009; hospitalizations in May 2009, August 2009, March 2013 and April 2013; and ongoing suicidal ideation since her discharge from service in 1990.  Furthermore, the Veteran has been unemployed since 2009; and her mood disorder and PTSD symptoms appear to have made it impossible for her to obtain employment.  Moreover, although the intensity of the individual symptoms varied, that the chronic nature of the duration and frequency of her mood disorder and PTSD symptoms, with a lack of remission, despite a prolonged course of medical treatment reflects the severity of the Veteran's mood disorder, NOS, claimed as PTSD due to military sexual trauma, warranting a finding of total occupational and social impairment.

In sum, the evidence shows that the overall impairment caused by the Veteran's mental health symptomatology, while not squarely within the symptomatology for a 100-percent rating, it more nearly approximates total occupational and social impairment.  See 38 C.F.R. § 4.7, 4.130.  Resolving all doubt in favor of the Veteran, the Board concludes that the medical and lay evidence of record supports an increased schedular rating of 100 percent, for the entire appeal period.  

Given that this is a full grant of the Veteran's benefit renders  her claim for entitlement to TDIU moot.   See Locklear v. Shinseki, 24 Vet. App. 311, 314 n.2 (2011) (finding entitlement to TDIU mooted from the effective date of a 100% schedular disability rating); accord Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).


ORDER

Entitlement to a 100-percent schedular rating for a mood disorder, NOS, claimed as PTSD due to military sexual trauma, is granted.

Entitlement to TDIU is dismissed.




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


